            Case 1:20-cv-03611-JGK Document 1 Filed 05/08/20 Page 1 of 12




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------X
1199SEIU UNITED HEALTHCARE WORKERS EAST,

                                                         Petitioner,
                                                                         PETITION TO CONFIRM
                             -against-                                   ARBITRATION AWARD

PSC COMMUNITY SERVICES, NEW PARTNERS,                                        Civil Action No.
INC. d/b/a PARTNERS IN CARE, STELLA ORTON
HOME CARE AGENCY, RICHMOND HOME NEEDS,
SUNNYSIDE HOME CARE PROJECT, SUNNYSIDE
CITYWIDE HOME CARE, FAMILY HOME CARE OF
BROOKLYN AND QUEENS, CARE AT HOME,
CHINESE-AMERICAN PLANNING COUNCIL HOME
ATTENDANT       PROGRAM,       UNITED     JEWISH
COUNCIL OF THE EAST SIDE HOME ATTENDANT
SERVICE      CORP.,     THE     FIRST    CHINESE
PRESBYTERIAN COMMUNITY AFFAIRS HOME
ATTENDANT CORP.,          AZOR HOME        CARE,
BUSHWICK      STUYVESANT        HEIGHTS    HOME
ATTENDANT,        INC.,      CABS      HOMECARE,
RIVERSPRING LICENSED HOMECARE SERVICES
AGENCY, INC., ST. NICHOLAS HUMAN SUPPORTS
CORP., WARTBURG, ALLIANCE FOR HEALTH,
INC., REGION CARE, INC., SPECIAL TOUCH HOME
CARE SERVICES, INC., RAIN, INC., PRESTIGE
HOME CARE, INC., PRESTIGE HOME ATTENDANT,
INC. d/b/a ALL SEASON HOME ATTENDANT,
PERSONAL TOUCH HOME CARE OF N.Y., INC.,
PRIORITY HOME SERVICES, PREMIER HOME
HEALTH      CARE,      INC.,    BRONX     JEWISH
COMMUNITY COUNCIL HOME ATTENDANT
SERVICES,     CIDNY      INDEPENDENT      LIVING
SERVICES,     HOME      CARE     SERVICES    FOR
INDEPENDENT LIVING, NEW YORK FOUNDATION
FOR SENIOR CITIZENS HOME ATTENDANT
SERVICES,      COOPERATIVE         HOME     CARE
ASSOCIATES, RISEBORO HOME CARE, INC., FEGS
HOME ATTENDANT SERVICES, HOME HEALTH
MANAGEMENT         SERVICES,      INC.,  SCHOOL
SETTLEMENT       HOME       ATTENDANT      CORP.,
ROCKAWAY HOME ATTENDANT, BRONXWOOD
HOME FOR THE AGED, INC., ACCENTCARE OF NY,
INC., ISABELLA VISITING CARE, INC., SOCIAL
1-000-00464: 11122377_3
              Case 1:20-cv-03611-JGK Document 1 Filed 05/08/20 Page 2 of 12




CONCERN COMMUNITY DEVELOPMENT CORP., ,
ABC HEALTH SERVICES REGISTRY, ALLIANCE
HOME SERVICES, collectively identified by the
Arbitrator as the “HOME HEALTH CARE AGENCIES”,

                                                        Respondents
---------------------------------------------------------------------X
         Petitioner, 1199SEIU United Healthcare Workers East (“Union” or “1199SEIU”), by and

through their attorneys, Levy Ratner, P.C., respectfully states:

                                       NATURE OF ACTION

         1.        This action is brought pursuant to Section 301 of the Labor Management

Relations Act (“LMRA”), 29 U.S.C. § 185, and Section 1 et seq. of the Federal Arbitration Act,

9 U.S.C. § 1, et seq. to confirm Arbitrator Martin F. Scheinman’s April 17, 2020 Arbitration

Award (“Award”). A copy of the Award is attached hereto as Exhibit A.

                                              PARTIES

         2.        Petitioner 1199SEIU is a labor organization representing employees in an industry

affecting commerce as defined in Section 2(5) of the National Labor Relations Act (“NLRA”),

29 U.S.C. § 152(5). 1199SEIU represents 75,0000 current home care workers in New York City

and the surrounding counties.


         3.        Respondents are licensed home care agencies and employers set forth below, each

within the meaning of Section 2(2) of the NLRA, 29 U.S.C. § 152(2), engaged in an industry

affecting commerce within the meaning of Section 2(7) of the NLRA, 29 U.S.C. § 152(7)

(“Employers”). They are engaged in the business of providing home care services. Respondents

are:

                   A.     PSC Community Services

                   B.     New Partners, Inc. d/b/a Partners in Care
1-000-00464: 11122377
                                                   2
              Case 1:20-cv-03611-JGK Document 1 Filed 05/08/20 Page 3 of 12




                    C.       Stella Orton Home Care Agency

                    D.       Richmond Home Needs

                    E.       Sunnyside Home Care Project

                    F.       Sunnyside Cityside Home Care

                    G.       Family Home Care of Brooklyn and Queens

                    H.       Care at Home

                    I.       Chinese-American Planning Council Home Attendant Program

                    J.       United Jewish Council of the East Side Home Attendant Service
                             Corporation

                    K.       The First Chinese Presbyterian Community Affairs Home Attendant
                             Corporation

                    L.       Azor Home Care

                    M.       Bushwick Stuyvesant Heights Home Attendants, Inc.

                    N.       CABS Homecare

                    O.       RiverSpring Licensed Homecare Services Agency, Inc.

                    P.       St. Nicholas Human Supports Corporation

                    Q.       Wartburg

                    R.       Alliance for Health, Inc.

                    S.       Region Care, Inc.

                    T.       Special Touch Home Care Services, Inc.

                    U.       Rain Inc.1

                    V.       Prestige Home Care, Inc.

                    W.       Prestige Home Attendant Inc. d/b/a All Season Home Attendant

1
    Erroneously referred to in the Award Ray, Inc., due to scrivener’s error. See Award, Ex. A at 5.
1-000-00464: 11122377
                                                            3
            Case 1:20-cv-03611-JGK Document 1 Filed 05/08/20 Page 4 of 12




                   X.     Personal Touch Home Care of N.Y., Inc.

                   Y.     Priority Home Services

                   Z.     Premier Home Health2

                   AA.    Bronx Jewish Community Council Home Attendant Services

                   BB.    CIDNY Independent Living Services3

                   CC.    Home Care Services for Independent Living

                   DD.    New York Foundation for Senior Citizens Home Attendant Services

                   EE.    Cooperative Home Care Associates

                   FF.    RiseBoro Homecare, Inc.4

                   GG.    Fegs Home Attendant Services

                   HH.    Home Health Management Services Inc.

                   II.    School Settlement Home Attendant Corp.

                   JJ.    Rockaway Home Attendant

                   KK.    Bronxwood Home for the Aged, Inc.

                   LL.    AccentCare of NY, Inc.

                   MM. Isabella Visiting Care, Inc.

                   NN.    Social Concern Community Development Corp.

                   OO.    ABC Health Services Registry

                   PP.    Alliance Home Services




2
  Erroneously referred to in the Award as Premiere Home Health, due to scrivener’s error. See Award, Ex. A at 5.
3
  Erroneously referred to in the Award as Sydney Independent Living Services, due to scrivener’s error. See Award,
Ex. A at 5.
4
  Erroneously referred to in the Award as Rise Borough Home Care, Inc, due to scrivener’s error. See Award, Ex. A
at 6.
1-000-00464: 11122377
                                                        4
              Case 1:20-cv-03611-JGK Document 1 Filed 05/08/20 Page 5 of 12




                                     JURISDICTION AND VENUE

         4.        The Court has jurisdiction in this action pursuant to Section 301 of the LMRA, 29

U.S.C. § 185, and Section 1 et seq. of the Federal Arbitration Act, 9 U.S.C. § 1, et seq.


         5.        Venue is proper in this district as the hearing was held in this district.


                                       STATEMENT OF FACTS

                                The Collective Bargaining Agreements

         6.        1199SEIU is the sole and exclusive representative of the Employers’ home health

aide employees for purposes of collective bargaining over the terms and conditions of their

employment.


         7.        1199SEIU is a party to a collective bargaining agreement with each of the

Respondents (collectively, “Agreements” or “CBAs”). While Respondents may have variations

in their CBAs, all of the Respondents are parties to substantially similar agreements. Any CBA

provision quoted herein or in the accompanying papers is the same among the CBAs.

Representative copies of the CBAs, including relevant Memoranda of Agreement, are attached

hereto as Exhibits B (CBA), C (2014 Memorandum of Agreement), and D (2015 Memorandum

of Agreement), respectively.


         8.        The CBAs contains grievance and arbitration provision which provides, in

relevant part:

                                    ARTICLE XXVI
                        GRIEVANCE AND ARBITRATION PROCEDURE
           1. A grievance is defined as any dispute between the Union (on its behalf
           and/or on behalf of any Employee) with the Employer involving the proper
           application, interpretation, or compliance with the specific written provisions
1-000-00464: 11122377
                                                      5
              Case 1:20-cv-03611-JGK Document 1 Filed 05/08/20 Page 6 of 12




           of the Agreement based on facts and circumstances occurring during the term
           of this Agreement. A grievance is subject to arbitration.
           2. Grievances will be resolved in accordance with the following procedure.
          ***

           Step 4 -- If the grievance is not resolved at Step 3, the Union and/or Employer
           may within ten (10) days thereafter request that the matter be submitted for
           final and binding arbitration under the Labor Arbitration Rules of the
           American Arbitration Association.
           3. Notwithstanding the foregoing, a grievance that affects a substantial number
           of Employees and is outside the authority of the Employer’s representatives
           designated in Steps 1 and 2 may be presented initially at Step 3 of the
           grievance procedures. This grievance must be presented in writing and within
           ten (10) days of the occurrence which gave rise to the grievance.
                   ***
           5. The opinion and award of the arbitrator must be made in writing and is final
           and binding upon all parties. The arbitrator has full authority to decide the
           issue or issues in dispute, except that s/he does not have authority to amend,
           alter, modify, add to or subtract from the provisions of this Agreement.

****

See Ex. B at 28-29 (CBA).

         9.        In or about 2014, the Union signed a Memorandum of Agreement amending the

CBA with each of the Respondents, which provided that, given changes in federal and state law,

the Union and subject Employer would meet in good faith to negotiate an “expeditious and

effective alternative dispute resolution procedure for the resolution of claims arising under such

laws.” Specifically, the Parties agreed:


           [G]iven changes in federal and state law imposing new obligations on the
           Employer and exposing Employers to significantly increased level of litigation,
           it is in the interest of the Union, Employees, and the Employer to develop an
           expeditious and effective alternative dispute resolution procedure for the
           resolution of claims arising under such laws. Accordingly, between the
           execution of this Agreement and December 1, 2014, or as otherwise agreed by
1-000-00464: 11122377
                                                 6
            Case 1:20-cv-03611-JGK Document 1 Filed 05/08/20 Page 7 of 12




           the parties, the parties shall meet in good faith to negotiate such an alternative
           dispute resolution procedure. If the parties are unable to agree to such a
           procedure in the allotted time, the Employer may submit the dispute to Martin
           F. Scheinman for final and binding arbitration.
See Ex. C at 6-7 (2014 MOA).

         10.       In or about December 2015, the Union signed a Memorandum of Agreement with

each of the Respondents that further amended the CBA and that provided for the resolution of

claims under the Fair Labor Standards Act, the New York Home Care Worker Wage Parity Law,

and/or the New York Labor Law (“Covered Statutes”) pursuant to an alternative dispute

resolution process:


           New Article in the CBA, “ALTERNATIVE DISPUTE RESOLUTION”, is
           hereby created, to read…as follows:
                 1. The parties agree a goal of this Agreement is to ensure compliance with
         all federal, state and local wage hour law and wage parity statutes. Accordingly,
         to ensure the uniform administration and interpretation of this Agreement in
         connection with federal, state and local wage-hour and wage parity statutes, all
         claims brought by either the Union or Employees, asserting violations of or
         arising under the Fair Labor Standards Act (“FLSA”), New York Home Care
         Worker Wage Parity Law, or New York Labor Law (collectively, the “Covered
         Statutes”), in any manner, shall be subject exclusively, to the grievance and
         arbitration procedures described in this Article. The statute of limitations to file a
         grievance concerning the Covered Statutes shall be consistent with the applicable
         statutory statute of limitations. All such claims if not resolved in the grievance
         procedure, including class grievances filed by the Union, or mediation as
         described below shall be submitted to final and binding arbitration before Martin
         F. Scheinman, Esq. The Arbitrator shall apply appropriate law and shall award all
         statutory remedies and penalties, including attorneys’ fees, consistent with the
         FLSA and New York Labor Law in rendering decisions regarding disputes arising
         under this Article.

See Ex. D at 9 (2015 MOA).

         11.       Under the terms of the Alternative Dispute Resolution provision (“ADR

Provision”), unresolved grievances concerning violations of the Covered Statutes would be

1-000-00464: 11122377
                                                   7
            Case 1:20-cv-03611-JGK Document 1 Filed 05/08/20 Page 8 of 12




submitted to mandatory mediation before Martin F. Scheinman, Esq. Following the completion

of the mandatory mediation process, the dispute may proceed to arbitration before Martin F.

Scheinman. Specifically, the MOAs provided:


                  2. Whenever the parties are unable to resolve a grievance alleging a
           violation of any of the Covered Statutes, before the matter is submitted to
           arbitration, the dispute shall be submitted to mandatory mediation. The parties
           hereby designate Martin F. Scheinman, Esq., as Mediator for such disputes.
           Such mediation shall be requested no more than thirty (30) calendar days
           following exhaustion of the grievance procedure. Following submission of the
           dispute to mediation, the parties with the assistance of the Mediator shall
           establish such procedures as shall expeditiously advance the mediation
           process, including the scheduling of the exchange of relevant information,
           submission of position statements, and dates for mediation. In the absence of
           an agreement, the Mediator shall determine such procedures. Once the matter
           has been submitted to mediation, the Employer shall be obligated to produce
           relevant documents as requested by the Union and any objections to production
           shall be ruled on by the Mediator. The fees of the Mediator shall be shared
           equally by the Union and the Employer.
                  3. No party may proceed to arbitration prior to completion of the
           mediation process as determined by the Mediator. In the event the Union seeks
           arbitration of a grievance subject to these procedures, the Union shall submit
           its demand for arbitration to the Employer and the Arbitrator within four (4)
           months following the Mediator’s declaration that mediation has concluded.
           The Employer shall be obligated to produce relevant documents as requested
           by the Union and any objections to production shall be ruled on by the
           Arbitrator. Prior to hearing, if noticed, the Union shall also be entitled to
           depositions of relevant witnesses. The fees of the arbitrator shall be shared
           equally by the Union and the Employer. The Employer shall upon notice be
           entitled to take the deposition of any Employee seeking relief in such
           arbitration or any other relevant witness.
                   ***

                5. The parties agree not to contest court confirmation of an arbitration
         award rendered under this Article…

See Ex. D at 9-10.




1-000-00464: 11122377
                                                 8
            Case 1:20-cv-03611-JGK Document 1 Filed 05/08/20 Page 9 of 12




                                            The Grievance

         12.       On January 2, 2019, 1199SEIU filed a class action grievance on behalf of all its

home care bargaining unit members concerning violations of the CBAs regarding wage and hour

claims arising under the Covered Statutes.


         13.       At the time the grievance was filed, some home care workers who had terminated

employment prior to the adoption of the ADR Provision, had initiated putative class action

lawsuits in state and federal court to pursue claims under the Covered Statutes on their own. At

the time the grievance was filed, no class had been certified in any of these pending lawsuits and,

to date, no class has been certified in any of these lawsuits. In most of these cases filed by home

care workers, courts compelled the claims to arbitration. However, in a minority of pending

actions involving eight former home care workers, courts held that the individual named plaintiff

could not be compelled to arbitrate their claims under the ADR Provision. These eight former

home care workers shall be referred to as the “Excluded Employees,” as explained below.


                                   The Mediation and Arbitration

         14.       Pursuant to the Agreements, the Parties proceeded to mediation before Martin S.

Scheinman, Esq.


         15.       With the consent of the Union, certain attorneys representing individual home

care employees as plaintiffs in pending court cases, most of which had been compelled to

arbitration, also participated in the mediation.


         16.       At the request of the Parties, on December 24, 2019, the Arbitrator declared the

mediation stage complete as the Parties had not been able to reach an agreement.
1-000-00464: 11122377
                                                   9
           Case 1:20-cv-03611-JGK Document 1 Filed 05/08/20 Page 10 of 12




         17.       On December 24, 2019, Arbitrator Scheinman gave the Parties leave to submit

briefs addressing threshold issues to be argued orally on the first day of hearing and to be

decided in advance of any hearing on the merits, including:


           1. Are the claims encompassed by the wage and hour related grievances
           involving current and former 1199 bargaining unit members, including those
           arising under federal, state and local law, arbitrable?
           2. Does the Arbitrator have jurisdiction to adjudicate the claims asserted in the
           wage and hour grievances, arising under federal, state and local law, filed by
           the parties to the Collective Bargaining Agreement (“Agreement”) which
           encompass all claims arising under the federal, state and local laws named in
           the Agreement, as well as any pending litigation or administrative actions on
           the identical claims, irrespective of whether employees’ employment
           terminated prior to the effective date of the Memorandum of Agreement
           providing Alternative Dispute Resolution language for exclusive
           mediation/arbitration procedures for wage and hour disputes pursuant to the
           Agreement between the parties?

         18.       A hearing was held on January 15, 2020 before the Arbitrator, during which the

Parties agreed that Arbitrator Scheinman would hear argument on and decide the threshold

jurisdictional issues identified by the Arbitrator before proceeding to a hearing on the merits.


         19.       With the consent of the Union, the attorneys representing individual home care

employees as plaintiffs in pending court cases who had participated in the mediation were given

notice of the hearing and invited to submit briefs. A few attorneys representing such plaintiffs

submitted briefs and participated in the hearing.


         20.       Following the hearing and submission of briefs, the Arbitrator issued the Award,

dated April 17, 2020 (“Award”), deciding, inter alia, the threshold jurisdictional issues, including

that the Parties had granted the Arbitrator authority to determine gateway questions of

arbitrability and jurisdiction, and finding as follows:
1-000-00464: 11122377
                                                  10
           Case 1:20-cv-03611-JGK Document 1 Filed 05/08/20 Page 11 of 12




           1.    The claims encompassed by the wage and hour related grievances
           involving current and former 1199 bargaining unit members, including those
           arising under federal, state and local law, are arbitrable.
           2.    [The Arbitrator has] jurisdiction to adjudicate the claims asserted in the
           wage and hour grievances, arising under federal, state and local law, filed the
           parties to the Collective Bargaining Agreement which encompass all claims
           arising under the federal, state and local laws named in the Agreement, as well
           as any pending litigation or administrative action on the identical claims,
           irrespective of whether employees’ employment terminated prior to the
           effective date of the Memorandum of Agreement providing Alternative
           Dispute Resolution language for exclusive mediation/arbitration procedures for
           wage and hour disputes pursuant to the Agreement between the parties.
See Ex. A at 47.

         21.       The Arbitrator expressly excluded from the Award the Excluded Employees,

specifically holding that the Award was not binding on Alvaro Ramirez Guzman, Elida Agustina

Mejia Herrera, Leticia Panama Rivas, Boris Pustilnik, Maral Agarunova, Epifania Hichez,

Carmen Carrasco, and Seferina Acosta. See Ex. A at 48.


         22.       The Arbitrator transmitted the Award to counsel via electronic mail on April 17,

2020.


         23.       Section 301 of the LMRA, 29 U.S.C. § 185, provides that suits for violations of

contracts between an employer and a labor organization representing employees in an industry

affecting commerce may be brought in any district court of the United States having jurisdiction

of the parties, without respect to the amount in controversy or without regard to the citizenship of

the parties.


         24.       The Award, in relevant part the Arbitrator’s findings (1) and (2) with respect to

arbitrability and jurisdiction, should be confirmed and entered as a judgment of this Court

pursuant to LMRA Section 301, 29 U.S.C. § 185.
1-000-00464: 11122377
                                                  11
           Case 1:20-cv-03611-JGK Document 1 Filed 05/08/20 Page 12 of 12




         25.       1199SEIU has not applied for the same or similar relief before this or any other

court.


                                      PRAYER FOR RELIEF

         WHEREFORE, Petitioner 1199SEIU respectfully prays for an Order confirming the

Award of the Arbitrator herein.


Dated: May 8, 2020
       New York, New York

                                                              LEVY RATNER, P.C.


                                                              /s Laureve Blackstone
                                                       By:    Laureve Blackstone
                                                              Attorneys for Petitioner
                                                              1199SEIU United Healthcare
                                                                 Workers East
                                                              80 Eighth Avenue
                                                              New York, New York 10011
                                                              (212) 627-8100
                                                              (212) 627-8182 (fax)
                                                              lblackstone@levyratner.com




1-000-00464: 11122377
                                                  12
